NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 13 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

TINA LEEPER,                                    No.    15-35184

                Plaintiff-Appellant,            D.C. No. 3:14-cv-05369-BHS

 v.
                                                MEMORANDUM*
NANCY A. BERRYHILL, Acting
Commissioner Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Benjamin H. Settle, District Judge, Presiding

                          Submitted December 8, 2017**


Before:      THOMAS, Chief Judge, and TROTT and SILVERMAN, Circuit
Judges

      Tina Leeper appeals the district court’s decision affirming the Commissioner

of Social Security’s denial of Leeper’s application for supplemental security

income under Title XVI of the Social Security Act. We have jurisdiction under 28


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo, Ghanim v. Colvin, 763 F.3d 1154, 1159 (9th

Cir. 2014), and we affirm.

      The Administrative Law Judge (“ALJ”) properly rejected the opinion of

examining psychologist Dr. Bartol regarding Leeper’s social functioning based on

specific and legitimate reasons supported by substantial evidence: inconsistency

with evidence in the record of Leeper’s activities and inconsistency with Dr.

Bartol’s own clinical findings. See Morgan v. Comm’r of Soc. Sec. Admin., 169
F.3d 595, 600–01 (9th Cir. 1999) (concluding that inconsistency with daily

activities is a legitimate reason for the ALJ to reject the opinion of a treating

physician); Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005) (explaining

that the ALJ properly rejected a physician’s opinion that was inconsistent with the

physician’s own clinical notes and records). The ALJ noted Dr. Bartol’s findings

of a pain syndrome and GAF score of 50, and the ALJ reasonably included all

relevant limitations in the Residual Functional Capacity (“RFC”). See Stubbs-

Danielson v. Astrue, 539 F.3d 1169, 1174 (9th Cir. 2008) (“[A]n ALJ’s assessment

of a claimant adequately captures restrictions . . . where the assessment is

consistent with restrictions identified in the medical testimony.”).

      Substantial evidence supports the ALJ’s interpretation of the medical

opinion of Ms. Cates, ARNP, and the ALJ reasonably included all relevant

limitations in the RFC. See id.


                                           2                                        15-35184
      The ALJ provided several clear and convincing reasons for finding Leeper’s

testimony regarding the intensity, persistence, and limiting effects of her symptoms

not credible, and the ALJ properly linked his reasoning to Leeper’s testimony

regarding how anxiety and pain would interfere with her ability to work. See

Brown-Hunter v. Colvin, 806 F.3d 487, 494 (9th Cir. 2015) (requiring the ALJ to

link findings regarding credibility to specific claimant testimony). First, the ALJ

reasonably discredited Leeper’s testimony based on inconsistency with her

activities. See Rollins v. Massanari, 261 F.3d 853, 857 (9th Cir. 2001). Second,

substantial evidence supports the ALJ’s conclusion that the objective medical

evidence is inconsistent with Leeper’s testimony regarding her physical and mental

health limitations. See Molina v. Astrue, 674 F.3d 1104, 1113 (9th Cir. 2012).

Third, the ALJ properly considered potential explanations for lack of treatment

before discrediting Leeper’s testimony based on lack of treatment for fibromyalgia

and other symptoms of pain. See Molina, 674 F.3d at 1113–14. Fourth, based on

the record as a whole, the ALJ reasonably discredited Leeper’s testimony

regarding her mental impairments based on evidence of improvement with

treatment. See Garrison v. Colvin, 759 F.3d 995, 1017-18 (9th Cir. 2014)

(reasoning that the ALJ can discredit claimant testimony based on improvement of

mental health symptoms with treatment when ALJ relies on evidence that shows

improvement in the context of the record as a whole).


                                          3                                   15-35184
AFFIRMED.




            4   15-35184